Name: Commission Regulation (EC) No 1909/97 of 30 September 1997 amending Regulation (EC) No 1222/94 laying down common detailed rules for the application of the system of granting export refunds on certain agricultural products exported in the form of goods not covered by Annex II to the Treaty, and the criteria for fixing the amount of such refunds
 Type: Regulation
 Subject Matter: international trade;  processed agricultural produce;  trade policy;  agricultural activity
 Date Published: nan

 Avis juridique important|31997R1909Commission Regulation (EC) No 1909/97 of 30 September 1997 amending Regulation (EC) No 1222/94 laying down common detailed rules for the application of the system of granting export refunds on certain agricultural products exported in the form of goods not covered by Annex II to the Treaty, and the criteria for fixing the amount of such refunds Official Journal L 268 , 01/10/1997 P. 0020 - 0020COMMISSION REGULATION (EC) No 1909/97 of 30 September 1997 amending Regulation (EC) No 1222/94 laying down common detailed rules for the application of the system of granting export refunds on certain agricultural products exported in the form of goods not covered by Annex II to the Treaty, and the criteria for fixing the amount of such refundsTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 3448/93 of 6 December 1993 laying down the trade arrangements applicable to certain goods resulting from the processing of agricultural products (1), and in particular the first subparagraph of Article 8 (3) thereof,Whereas Annex B to Commission Regulation (EC) No 1222/94 of 30 May 1994 laying down common detailed rules for the application of the system of granting export refunds on certain agricultural products exported in the form of goods not covered by Annex II to the Treaty, and the criteria for fixing the amount of such refunds (2), as last amended by Regulation (EC) No 1341/97 (3), lists the goods for which a refund may be granted; whereas this list is based upon the Annexes to the Regulations referred to in Article 1 (1) of Regulation (EC) No 1222/94;Whereas the Annex to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products (4) was last amended by Commission Regulation (EC) No 2931/95 (5); whereas this latter Regulation was amended by Commission Regulation (EC) No 1812/97 (6) in order to maintain the right to a refund for goods falling within CN code 1901 90 91; whereas Annex B to Regulation (EC) No 1222/94 must, therefore, be amended accordingly, as provided for in Article 8a of that Regulation,HAS ADOPTED THIS REGULATION:Article 1 In Annex B to Regulation (EC) No 1222/94, with reference to CN code 1901 90 91, a cross is added to column 7 (milk products).Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities.It shall apply with effect from 16 July 1997.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 30 September 1997.For the CommissionMartin BANGEMANNMember of the Commission(1) OJ L 318, 20. 12. 1993, p. 18.(2) OJ L 136, 31. 5. 1994, p. 5.(3) OJ L 184, 12. 7. 1997, p. 12.(4) OJ L 148, 28. 6. 1968, p. 13.(5) OJ L 307, 20. 12. 1995, p. 10.(6) OJ L 257, 20. 9. 1997, p. 5.